Citation Nr: 0320427	
Decision Date: 08/15/03    Archive Date: 08/25/03

DOCKET NO.  94-33 056	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina


THE ISSUE

Entitlement to service connection for residuals of a cervical 
spine injury.


REPRESENTATION

Appellant represented by:	Michael E. Wildhaber, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and a medical consultant


ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel


INTRODUCTION

The veteran had active service from March 1968 to September 
1970.

This appeal arises from a July 1993 rating action that denied 
service connection for residuals of a cervical spine injury.  
A Notice of Disagreement was received in September 1993, and 
a Statement of the Case (SOC) was issued in December 1993.  A 
Substantive Appeal was received in June 1994.  In October 
1994, the veteran and a medical consultant testified at a 
hearing before a hearing officer at the RO; a transcript of 
the hearing is of record.  A Supplemental SOC (SSOC) was 
issued in June 1995.  In January 1997, the veteran testified 
at a Board of Veterans Appeals (Board) hearing before the 
undersigned in Washington, D.C.; a transcript of the hearing 
is of record.

In April 1997, the Board denied service connection for 
residuals of a cervical spine injury.  The veteran appealed 
the Board's decision to the U..S. Court of Veterans Appeals 
(known as the U.S. Court of Appeals for Veterans Claims since 
March 1999) (Court).  In July 1998, the appellant and VA 
Secretary filed a Joint Motion to Vacate and Remand the Board 
Decision (Joint Motion).  By August 1998 Order, the Court 
granted the Joint Motion, vacated the April 1997 Board 
decision, and remanded the case to the Board for further 
action.

In February 1999, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  SSOCs were issued in January and June 2001.  In 
March 2002, the Board again remanded this case to the RO for 
further development of the evidence and for due process 
development.  A SSOC was issued in September 2002, and the 
case was returned to the Board for further appellate 
consideration.

In June 2003, the veteran's representative submitted 
additional evidence and written argument to the Board, and 
waived, on the veteran's behalf, his right to have the RO 
initially consider that evidence.


FINDINGS OF FACT

1.	All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.	The preponderance of the competent, probative medical 
evidence of record establishes that the veteran's 
cervical spine disability, to include arthritis, had its 
onset many years post service, and is unrelated to 
either an inservice helicopter accident or the service-
connected compression fracture of the dorsal spine.

 
CONCLUSION OF LAW

The criteria for service connection for residuals of a 
cervical spine injury have not been met.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2002).   


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

At the outset, the Board notes that, during the pendency of 
this appeal, the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), was 
signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
and 5107 (West Supp. 2002).  This liberalizing law is 
applicable to this appeal.  See Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  To implement the provisions of the 
law, VA promulgated regulations published at 66 Fed. Reg. 
45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a) (2002)).  The VCAA and its 
implementing regulations essentially eliminate the concept of 
the well-grounded claim.  38 U.S.C.A. § 5107(a); 38 C.F.R. 
§ 3.102.  They also include, upon the submission of a 
substantially complete application for benefits, an enhanced 
duty on the part of VA to notify a claimant of the 
information and evidence needed to substantiate a claim 
(38 U.S.C.A. § 5103; 38 C.F.R. § 3.159(b)), as well as the 
duty to notify the claimant what evidence will be obtained by 
whom (38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(b)).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)).

Having considered the record in light of the duties imposed 
by the VCAA and its implementing regulations, the Board finds 
that all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

In the July 1993 rating action, the December 1993 SOC, the 
October and December 1994 RO letters, the June 1995 SSOC, the 
April 1997 Board decision, the February 1999 Board Remand, 
the June 1999, February 2000, and March 2001 RO letters, the 
January and June 2001 SSOCs, the March 2002 Board Remand, the 
March 2002 RO letter, the September 2002 SSOC, and the 
December 2002 RO letter, the veteran and his representative 
were variously notified of the law and regulations governing 
entitlement to the benefit he seeks, the evidence that would 
substantiate his claim, and the evidence that had been 
considered in connection with his appeal.  Thus, the Board 
finds that he has received sufficient notice of the 
information and evidence needed to support his claim, and 
been provided ample opportunity to submit information and 
evidence.  Additionally, the Board notes that in the 
aforementioned documents, the RO and the Board variously and 
specifically informed the veteran and his representative of 
the VCAA and the implementing VA regulations; what the 
evidence had to show to establish entitlement to the benefit 
he sought; what information or evidence VA still needed from 
the veteran; what evidence VA had retrieved and considered in 
his claim; what evidence he had to furnish; what he had to do 
to obtain assistance from VA in connection with his appeal; 
and that VA would make reasonable efforts to help him get 
evidence necessary to support his claim, such as medical 
records, if he gave it enough information about such records 
so that it could request them from the person or agency that 
had them.  This various correspondence also notified the 
veteran that VA needed him to furnish the name and address of 
any medical provider, the time frame covered by the records, 
and the condition for which he was treated, and that VA would 
request such records on his behalf if he signed a release 
authorizing it to request them.  The veteran has been 
variously notified by the RO that he could help with his 
claim by informing VA of any additional information or 
evidence that he wanted it to try to obtain for him, where to 
send additional evidence or information concerning his 
appeal, and where he could request assistance if needed. 
Accordingly, the Board finds that the statutory and 
regulatory requirement that VA notify a claimant what 
evidence, if any, will be obtained by the claimant and what 
evidence, if any, will be retrieved by VA also has been met.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103A and 38 
C.F.R. § 3.159(b)).  

The Board also finds that all necessary development has been 
accomplished.  The RO, both on its own initiative and 
pursuant to the Board's remands, has made appropriate efforts 
to assist the veteran in attempting to obtain evidence 
necessary to substantiate his claim.  The veteran has 
testified at a RO hearing in October 1994 and a Board hearing 
in January 1997.  The veteran's representative has
submitted private medical records, and the RO has obtained 
extensive VA and private medical records of treatment and 
evaluation of the veteran; all have been associated with the 
claims file.  The veteran was afforded comprehensive VA 
examinations in November 1994, June 1999, and August 2002.  

In September 2002, the veteran and his representative argued 
that the August 2002 VA examination was inadequate, and 
requested a new VA examination by another physician at 
another VA medical facility.  They asserted that the 2002 VA 
examination was not conducted in a fair, objective, and 
professional manner by a physician who had not previously 
examined the veteran, in that the physician who examined the 
veteran in June 1999 was also present during the examination 
by the different 2002 VA examiner.  Appellate review of the 
August 2002 VA examination report discloses that it was 
performed by a physician other than the one who examined the 
veteran in 1999; that the examiner reviewed the claims file 
and the March 2002 Board Remand prior to the examination; and 
that it contains a review of the veteran's medical history, 
current clinical findings and diagnoses pertaining to the 
cervical spine, and the examiner's opinions as to the 
etiology of the current cervical spine disorder, which 
opinions reflect consideration and specific discussion of all 
pertinent medical evidence and events reflected in the 
record, and address other contrary medical opinions of 
record.  Moreover, there is no indication that the 
examination was conducted in other than a fair, objective, 
and professional manner, and the Board notes that the 
examination report properly addressed the matters referred to 
in the March 2002 Board Remand.  Under the circumstances, the 
Board finds that the August 2002 VA examination, together 
with the other objective evidence of record, is adequate to 
equitably adjudicate this claim, and that another VA 
examination is not necessary.          

Significantly, the veteran has not identified, and the claims 
file does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claims that has not been obtained.  In an April 2002 letter, 
the manager of the Gonstead Chiropractic Clinic stated that 
all clinical records pertaining to the veteran had been 
released to him, and that he was in possession of 1975 X-rays 
taken at the clinic.  In response to the RO's December 2002 
letter soliciting additional evidence, the veteran's 
representative stated in February 2003 that the veteran had 
nothing to add to his appeal. 

Under these circumstances, the Board finds that adjudication 
of the claim on appeal, at this juncture, without directing 
or accomplishing any additional notification and/or 
development action, poses no risk of prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
The claim is ready to be considered on the merits.

II.  Background

A review of the service medical records discloses that the 
veteran was seen with a 1-day history of back trouble in 
early November 1969.  Current examination showed right 
paraspinal muscle spasm with resultant right scoliosis.  
There was no history of trauma.  There was no radiating pain, 
which was localized at L-3.  A week later, the veteran was 
seen with complaints of low back and thoracic spinal pain 
following an aircraft accident.  Current orthopedic 
examination and X-rays were negative.  The neck and spine 
were normal on September 1970 separation examination.  

Post service, on May 1971 VA examination of the neck and 
spine, there was no abnormality of the neck, and the veteran 
accomplished all motions without difficulty.  He could touch 
his toes.

In a statement of July 1974, the veteran stated that he had 
been unable to report for a VA examination scheduled in April 
1974 because he had been in a motorcycle accident.      

On December 1978 examination by a private chiropractor, the 
veteran complained of neck pain and stiffness and back pain.  
Current cervical spine X-rays revealed cervical hypolordosis.  
There was transverse hypertrophy at C-6 on the right, and 
right cervical thoracic scoliosis.  The diagnosis was chronic 
paraspinal myofascitis, and neuralgia of the thoracic and 
lumbar spine.  

By rating action of October 1979, the RO granted service 
connection for a compression fracture of the dorsal spine as 
a residual of an inservice back injury during a helicopter 
accident.

1982 private chiropractic records show that the veteran was 
seen after he rolled-over his motor vehicle and his head 
struck the windshield.  He complained of pain and difficult 
motion of the neck and low back.  

September 1991 VA outpatient records indicated the veteran's 
2-month history of neck pain.  Current cervical spine X-rays 
revealed marked degenerative joint and disc disease at the 
C4-C5 level with abnormality of the curvature in this area.  
No acute pathology was noted.

On October 1991 VA orthopedic examination, the veteran's 
complaints included neck and back pain.  There were no 
findings pertaining to the cervical spine.  

In an October 1991 statement, B. Tosky, a chiropractor, 
stated that he first saw the veteran in April 1991 for 
treatment of injuries sustained in a March 1991 automobile 
accident, the chief symptoms of which included severe head 
and upper back pain, a stiff and painful neck, and mid-back 
pain.  X-rays revealed posterior ligamentous injury to 
several cervical vertebra, complete loss of the normal 
cervical lordotic curve, and osteophytic degeneration of the 
C-4 vertebra with C-4 disc degeneration.  The diagnosis was 
moderate hyperflexion (whiplash) injury/sprain to the 
cervical spine, complicated by irritation to the C-3, 4, 5, 
and 6 nerve roots along with paravertebral muscle spasm.

On December 1991 VA outpatient orthopedic examination, the 
veteran was noted to have sustained a compression fracture in 
a helicopter crash, and to have been         re-injured in a 
2-car automobile crash.  Current X-rays revealed a fairly 
normal cervical spine (interspaces, vertebral height, etc.), 
which was straightened.  

In a March 1992 statement, Mr. Tosky stated that he had 
reviewed 1972 (sic)        X-rays and that the veteran had 
sustained an intensely traumatic injury to his cervical 
spine.  He opined that the loss of the normal lordotic curve 
was consistent with what was seen in a severe acceleration-
deceleration injury such as a fall, and that the misalignment 
of atlas or axis was also symptomatic of such forceful 
cervical sprain.  

In February 1994, the veteran was hospitalized at the North 
Carolina Baptist Hospital for treatment of a Type II odontoid 
fracture sustained in a motor vehicle accident a few days 
ago.  A history of a motor vehicle accident 3 years ago with 
neck sprain was noted, with no residuals.  During his 
hospital course, surgery was performed to internally fix the 
odontoid fracture.  X-rays of the cervical spine revealed 
loss of disc space, end plate sclerosis, and osteophyte 
formation at the   C4-5 level.  There was straightening of 
the normal cervical lordosis.  The veteran was discharged 
from the hospital in stable condition.

At the October 1994 RO hearing, the veteran testified that he 
currently suffered from a cervical spine disorder as a result 
of compression of cervical vertebra incurred during a 
helicopter accident in service in 1969, and that his 
contentions were supported by competent medical opinions.  

On November 1994 VA orthopedic examination, the veteran gave 
a history of a crushed vertebra in his neck after a 
helicopter crash in 1969.  After further questioning of the 
veteran, the examiner felt that the fracture involved the 
veteran's thoracic spine, not the neck.  Current cervical 
spine X-rays revealed two bone screws in the midline, 
presumably extending from the bodies of the 2nd cervical 
vertebra into the 1st.  There was evidence of narrowing of 
the C4-5 intervertebral disc space with marginal spurring, 
compatible with disc pathology.  After examination, the 
diagnoses were status post fracture of the dorsal spine 
anterior wedge without neurological deficit by history, 
secondary to helicopter accident; and history of cervical 
spine degenerative arthritis with no evidence of significant 
limitation of range of motion or neurological deficit.  After 
careful review of the veteran's file, the examiner opined 
that the veteran's cervical spine pathology was not related 
to the injury he sustained to the thoracic spine, at which 
time an anterior wedge compression fracture occurred, and 
which thoracic spine disorder was service connected. 

In a January 1995 statement, W. Cox, a chiropractor, stated 
that, after comparing the veteran's February 1994 X-rays with 
those of January 1975, he found that the veteran's neck 
condition had worsened dramatically, with increased kyphosis 
and bone and disc degeneration.  Mr. Cox opined that the 
cause of the veteran's condition was a 1969 inservice 
helicopter accident and the injuries suffered at that time.  

In a May 1995 addendum to the November 1994 VA examination 
report, the same VA physician stated that he had reviewed the 
veteran's claims file and undated cervical spine X-rays from 
a chiropractor.  VA physician noted that the latter X-rays 
showed no significant cervical spine pathology.  After a 
careful review of the evidence, VA doctor opined that the 
veteran's cervical spine pathology was not related to the 
anterior wedge compression fracture he sustained to the 
thoracic spine, which disability was service connected.  VA 
examiner also noted 1994 North Carolina Baptist Hospital 
records indicating that trauma to the veteran's cervical 
spine occurred in a February 1994 motor vehicle accident, and 
that he underwent odontoid screw fixation at that time.  VA 
physician concluded that the veteran's cervical spine problem 
occurred in 1994 and was in no way related to his service-
connected injury many years ago.  

At the January 1997 Board hearing, the veteran testified that 
he currently suffered from a cervical spine disorder as a 
result of a helicopter accident in service in 1969, and that 
his contentions were supported by competent medical opinions.  
He reported that he re-injured his back and neck in a motor 
vehicle accident in 1994.

On June 1999 VA orthopedic examination, the examiner reviewed 
the claims file and the February 1999 Board Remand.  The 
veteran gave a history of the onset of his spine disabilities 
during a 1969 helicopter accident.  The examiner noted that 
the veteran was subsequently found to have had a compression 
fracture of the             7th thoracic vertebral body, but 
that his records did not indicate the extent of the 
examination or any findings related to the neck at that time.  
The examiner also noted a fracture of the odontoid process of 
the neck in an automobile accident in February 1994, with 
operative repair and screw fixation at that time.  After 
current examination and cervical spine X-rays, the diagnoses 
included post-operative healed odontoid fracture of the 
cervical spine; history of cervical degenerative disc disease 
with X-ray changes reported and present on current 
examination; and healed, asymptomatic compression fracture of 
the 7th thoracic vertebral body.  The examiner opined that it 
was not likely that the current cervical spine findings were 
related to the veteran's military service or to his service-
connected thoracic spine disorder, or that the service-
connected thoracic compression fracture aggravated any 
current cervical symptoms.  The reason for these conclusions 
was that there was no report of complaints and/or 
examinations to any extent of any severity of cervical injury 
in the veteran's inservice helicopter crash which would be 
likely to be manifest by the present findings many years 
later.  The examiner noted that the injury to the cervical 
odontoid process clearly occurred in a later motor vehicle 
accident.  Although there was some possibility that cervical 
degenerative disc problems could have started during the 
veteran's military service, the doctor did not believe that 
there was any evidence of record to sustain such an opinion, 
noting that the degree of cervical degeneration seen in the 
veteran was as often as not seen in middle-aged men without 
the history of any antecedent severe injury.         

In an April 2000 addendum to the June 1999 VA examination 
report, the same VA physician stated that he had reviewed 
additional medical evidence that had been introduced into the 
veteran's claims file subsequent to the latter 1999 
examination, as well as other records in the claims file, and 
that the additional evidence did not alter the diagnoses or 
opinions expressed in the 1999 report.

In a May 2001 statement, C. Bash, M.D., stated that he had 
reviewed the veteran's claims file including the service and 
post-service medical records, VA rating actions, SOC, and 
SSOCs, the veteran's hearing testimony, VA examination 
reports, and medical literature, and opined that the 
veteran's inservice cervical spine injury in a helicopter 
crash caused his current cervical spine pathology, advanced 
degenerative arthritis.  Dr. Bash disagreed with the May 1995 
VA examiner's opinion, on the grounds that the veteran 
clearly had a pre-1994 cervical spine injury and disability, 
citing Mr. Tosky's March 1992 report.  Dr. Bash noted that 
the veteran's current cervical spine problems were located in 
the lower spine, with the most severe disease at the C4-5 
level, whereas the 1994 accident caused a fracture at a 
different level, i.e., the odontoid, located at the C-2 
level.  Dr. Bash further noted that the May 1995 VA examiner 
failed to comment about the clinical findings pertaining to 
the neck on a December 1978 examination, in Mr. Tosky's March 
1992 report, and in Mr. Cox's January 1995 report.  To the 
contrary, Dr. Bash opined that it was clear from the record 
that the veteran sustained a severe spine injury in the 1969 
helicopter crash, and that his whole spine was affected by 
this crash, as it was an axial-type load that caused the 
thoracic spine fracture which was not initially diagnosed by 
military medical authorities.  In support of this opinion, 
Dr. Bash quoted from medical literature, to the effect that 
injuries to the spine early in life lead to advanced spine 
degenerative disease; at the onset, tearing of ligaments and 
subluxation are manifest by local symptoms of back pain 
accentuated by the motion which stretches the ligaments, and 
eventually symptoms of localized degenerative arthritis are 
superimposed.  Dr. Bash further opined that the veteran's 
current cervical spine problems were caused by his inservice 
helicopter crash with spine injury, and stated that this 
opinion was based on the 1978 cervical spine X-ray findings, 
the mechanism of injury, medical assessments, and the 
veteran's testimony, and was in agreement with both 
chiropractic opinions of Mr. Tosky and Mr. Cox.  Dr. Bash 
stated that he discounted the May 1995 VA examiner's opinion 
because he did not think that VA physician fully reviewed the 
record, and he felt that VA physician missed some very 
pertinent facts, and did not comment on the Tosky or Cox 
chiropractic opinions or the evidence of the veteran's 
cervical spine injury prior to 1994. 

On August 2002 VA orthopedic examination, the physician 
stated that he reviewed the veteran's claims file and the 
March 2002 Board Remand prior to examining the veteran.  The 
examiner reviewed the veteran's military and medical history, 
including a late-1960s helicopter accident, the mid-1970s 
finding of a compression fracture of the 7th thoracic 
vertebral body, chiropractic treatment since the mid-1970s, 
and a fracture of the cervical spine odontoid process in a 
February 1994 automobile accident.  VA examiner noted a 
chiropractor's opinion that 1970s cervical spine X-rays 
showed degenerative changes, but that after a current review 
of those 1975 X-rays [the Board notes that the veteran 
brought to the current examination the original X-rays of his 
cervical spine taken at the Gonstead Chiropractic Clinic in 
January 1975], a VA radiologist saw no such changes.  The 
radiologist noted that 1979 VA X-rays showed a compression 
fracture at the T-7 level, and 1994 VA X-rays clearly showed 
cervical degenerative changes.  After current examination, 
the diagnoses were thoracic spine degenerative joint disease; 
status post T-7 fracture with residuals; and status post 
fracture of the odontoid process of C-2 with degenerative 
changes of the neck.  VA physician opined that the veteran's 
cervical spine disease was not caused by the late 1960s 
helicopter accident, or caused or aggravated by the dorsal 
spine fracture.  This reason for this conclusion was that a 
current VA radiologist's review of 1975 X-rays showed no 
evidence of any cervical degenerative changes therein.  VA 
examiner noted that this opinion was in disagreement with Dr. 
Bash's opinion and Mr. Cox's chiropractic report, and he 
could not explain why the latter 2 individuals saw 
degenerative changes in 1975 where a VA physician/radiologist 
saw none.  As a result, VA physician concluded that there was 
no evidence that the inservice helicopter accident, which 
resulted in the veteran's thoracic spine problem, resulted in 
any way in his cervical spine problems.

In a June 2003 statement, Dr. Bash stated that he re-reviewed 
the veteran's medical records in this case, to include 1975, 
1994, and 2001 X-rays and the August 2002 VA orthopedic 
examination report, and opined that the veteran's 1969 
inservice helicopter accident injured his cervical spine and 
led to degenerative change therein, and that these changes 
had worsened over time and caused his current neurologic 
signs and symptoms.  He asserted that this opinion was 
consistent with those of Messrs. Cox and Tosky, and that 
nothing in the medical record since his last review would 
alter that opinion.  After reviewing January 1975 X-rays of 
the veteran's cervical spine, Dr. Bash agreed with the August 
2002 VA radiologist's opinion that they showed no significant 
bony changes.  He also opined that the longstanding, slowly 
progressive degenerative changes at the C4-5 level shown on 
1994 X-rays were caused by the veteran's 1969 inservice 
helicopter accident, as those type of changes could 
absolutely not have been initially caused by an acute 1994 
automobile accident, because the time interval was too short.  
He also opined that the C-4-5 pathology also could not have 
been caused by the veteran's 1974 motorcycle accident, 
because he only injured his leg therein.  Dr. Bash discounted 
the probative value of the August 2002 VA examiner's opinions 
because he was not a radiologist himself, and because he 
relied upon the opinion of an unnamed radiologist who failed 
to provide a written report for the record and comment on the 
significance of the veteran's C4-5 degenerative changes, on 
how those changes were likely developed, on what likely 
caused those changes to occur, and on how those changes 
related to the negative 1975 X-rays and the veteran's medical 
history in reaching his conclusions.               



III.  Analysis

The veteran contends that he currently suffers from a 
cervical spine disorder as a result of a helicopter accident 
in service in 1969.  He asserts that his whole spine, 
including the neck and thoracic spine, were injured at the 
same time, and that his contentions are supported by 
competent medical opinions.  

Under the applicable criteria, service connection may be 
granted for disability resulting from disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. § 
1110.  Where a veteran served continuously for 90 days or 
more during a period of war, and arthritis becomes manifest 
to a degree of 10 percent within 1 year from the date of 
termination of such service, such disease shall be presumed 
to have been incurred in service, even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 
3.307, 3.309.    Such a determination requires a finding of a 
current disability that is related to an injury or disease 
incurred in service.  Watson v. Brown, 4 Vet. App. 309 
(1993); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).  

Service connection may be granted for disability that is 
proximately due to or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310.  Additional disability 
resulting from the aggravation of a non-service-connected 
condition by a service-connected condition is also 
compensable under 38 C.F.R. § 3.310.  Allen v. Brown, 7 Vet. 
App. 439 (1995).  Service connection may be granted for any 
disease diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  

In this case, the slim evidence in support of the veteran's 
claim for service connection for residuals of a cervical 
spine injury includes the veteran's 1994 and 1997 hearing 
testimony, wherein he expressed his belief that he suffered 
compression of cervical vertebra in a helicopter accident in 
service, and that he currently suffered residual disability 
from this; Mr. Cox's January 1995 chiropractic opinion which 
appears to have no medical or factual basis; and Dr. Bash's 
May 2001 and June 2003 medical reports which are based upon 
an inaccurate factual basis, and contain medical conclusions 
that are not supported by the actual facts in this case.  

With respect to the veteran's testimony, the Board observes 
that, as a layman without the appropriate medical training 
and expertise, he is not competent to render a probative 
opinion on a medical matter-such as the date of onset of 
medical disorders, and whether there is a medical 
relationship between a current disability and an incident of 
his military service.  See Bostain v. West, 11 Vet. App. 124, 
127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 
(1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) (a layman is generally not capable of opining on 
matters requiring medical knowledge).

With respect to Mr. Cox's 1995 chiropractic statement, the 
Board observes that there is no medical or factual basis in 
that statement to support his conclusion that the cause of 
the veteran's current cervical spine disorder was injury in a 
1969 inservice helicopter accident.  Rather, that statement 
appears to be based on pure speculation.  Significantly, Mr. 
Cox does not state that the 1975 X-rays revealed any cervical 
spine disability at that time.  Although he does state that 
the veteran's cervical spine disorder deteriorated between 
1975 and 1994, this mere post-service medical fact does not 
support the inservice onset of any cervical spine disability, 
or otherwise indicate a basis for relating the current 
cervical spine disorder to military service or any incident 
thereof.

With respect to Dr. Bash's 2001 and 2003 medical reports, the 
Board observes that they are based upon an inaccurate factual 
basis, and contain medical conclusions that are not supported 
by the actual facts in this case.  First, there is no 
evidence to support the opinion that the veteran injured his 
cervical spine in the 1969 inservice helicopter accident.  In 
fact, the service and post-service medical records are 
completely negative for any cervical spine pathology until 
December 1978, over     4 years following separation from 
service, and the 1978 findings contain no evidence linking 
the cervical pathology demonstrated at that time to the 
veteran's military service or any incident thereof.  In fact, 
the service medical records show only complaints restricted 
to the low back and thoracic spine following the aircraft 
accident, and no cervical spine pathology was thereafter 
objectively demonstrated on September 1970 separation 
examination, May 1971 VA examination, and January 1975 
cervical X-rays (as interpreted by a VA radiologist in August 
2002).

Second, Dr. Bash relies upon Mr. Tosky's March 1992 
chiropractic report in support of his conclusion relating the 
veteran's current cervical spine disorder to military 
service.  The Board finds Dr. Bash's reliance misplaced, as 
there is nothing in the March 1992 report to support such 
etiology of the veteran's cervical spine pathology.  Close 
review of the latter statement does not show that the 
reference to a review of 1972 (sic) X-rays has anything to do 
with the fact that the veteran had sustained an intensely 
traumatic injury to his cervical spine, including loss of the 
normal lordotic curve and a severe acceleration-deceleration 
injury and forceful cervical sprain.  Nowhere in his 1992 
report does Mr. Tosky relate the veteran's current cervical 
spine pathology to military service or any incident thereof.  
Rather, the Board finds that the 1992 report is more 
accurately read in the context of Mr. Tosky's previous 
October 1991 medical report, wherein he relates the veteran's 
significant April 1991 cervical spine pathology, including 
complete loss of the normal cervical lordotic curve and 
osteophytic degeneration of the C-4 vertebra with C-4 disc 
degeneration, to a hyperflexion (whiplash) injury/sprain 
sustained in a recent March 1991 automobile accident.  This 
would also explain Mr. Tosky's 1992 reference to a severe 
acceleration-deceleration injury and forceful cervical 
sprain.  

Third, Dr. Bash, in his 2001 and 2003 reports, did not make 
reference to important September 1991 VA X-rays showing 
significant C4-5 pathology and Mr. Tosky's October 1991 
report of existant cervical spine pathology related to a 
March 1991 automobile accident, thereby missing very 
pertinent facts in any determination of the etiology of the 
veteran's cervical spine pathology.  While Dr. Bash states 
that the cervical pathology demonstrated on 1994 X-rays could 
not have been the result of the acute 1994 automobile 
accident, this fact does not serve as a logical basis for 
then relating that pathology to the 1969 inservice helicopter 
accident, in the absence of reference to the significant 1991 
intercurrent trauma.  Dr. Bash's omission of reference to the 
pertinent 1991 medical records showing significant cervical 
pathology related to an intercurrent March 1991 automobile 
accident shows that he did not have the veteran's entire 
documented medical history for review in reaching his 
conclusions, as a result of which the Board finds them of 
little probative value.          

Although the Board finds Dr. Bash's determination that it was 
clear from the record that the veteran sustained a severe 
spine injury in the 1969 inservice helicopter accident to be 
supported by the facts - the veteran is in fact service 
connected for a compression fracture of the dorsal spine as a 
residual of an inservice back injury during a helicopter 
accident - there is no factual basis beyond pure speculation 
to support his conclusion that the veteran's whole spine was 
affected by this accident, particularly in light of the 
factual record showing no cervical spine pathology in service 
and for several years thereafter, and the veteran's 
involvement in 4 separate intercurrent motor vehicle 
accidents in the post-service years in 1974, 1982, 1991, and 
1994 -  3 of which (1982, 1991, and 1994) are documented to 
have specifically involved injury to the cervical spine.  
Furthermore, the Board finds Dr. Bash's reliance on the 1978 
cervical X-ray findings to support his opinion that the 
veteran's current cervical spine problems were caused by his 
inservice helicopter crash with spine injury to be misplaced, 
inasmuch as the 1978 findings, as noted above, contain no 
evidence linking the cervical pathology demonstrated at that 
time to the veteran's military service or any incident 
thereof.  

The Board finds that the clear preponderance of the evidence 
in this case is against the veteran's claim for service 
connection for residuals of a cervical spine injury.  
Specifically, the negative evidence against the claim 
includes the service medical records, which confirm a 1969 
aircraft accident with involvement of the thoracic spine, but 
are completely negative for involvement of the cervical 
spine.  When cervical spine pathology was first objectively 
demonstrated in the 1978 chiropractic examination report, 
over 4 years post service, there was nothing therein to 
relate it to the veteran's military service or any incident 
thereof, including the 1969 aircraft accident.  Nothing in 
the September 1991 VA radiographic report related the marked 
degenerative joint and disc disease at the C4-5 level to 
military service or any incident thereof.  As noted above, 
Mr. Tosky's October 1991 chiropractic report related the 
veteran's cervical pathology to a recent automobile accident, 
not any incident of his military service.  1994 North 
Carolina Baptist Hospital records show surgical treatment of 
the veteran's cervical spine following a motor vehicle 
accident.  Following November 1994 VA orthopedic examination, 
the examiner opined that the veteran's cervical spine 
pathology was not related to the injury he sustained to the 
thoracic spine in service, at which time an anterior wedge 
compression fracture occurred, and which thoracic spine 
disorder was service connected; the physician reiterated that 
opinion in May 1995 following review of additional evidence, 
and further concluded that the veteran's cervical spine 
problem had its onset many years post service and was in no 
way related to his inservice injury.  As noted above, there 
is no medical or factual basis in Mr. Cox's January 1995 
chiropractic statement to support his conclusion that the 
cause of the veteran's current cervical spine disorder was 
injury in a 1969 inservice helicopter accident; rather, that 
statement appears to be based on pure speculation.  Following 
June 1999 VA orthopedic examination, the examiner opined that 
it was not likely that the current cervical spine findings 
were related to the veteran's military service or to his 
service-connected thoracic spine disorder, or that the 
service-connected thoracic compression fracture aggravated 
any current cervical symptoms; although there was some 
possibility that cervical degenerative disc problems could 
have started during the veteran's military service, the 
doctor did not believe that there was any evidence of record 
to sustain such an opinion, noting that the degree of 
cervical degeneration seen in the veteran was as often as not 
seen in middle-aged men without the history of any antecedent 
severe injury.  The latter VA physician's April 2000 review 
of additional medical evidence, as well as other records in 
the claims file, resulted in no alteration of the diagnoses 
or opinions expressed in the 1999 report.

The Board finds of particular probative value the August 2002 
VA orthopedic medical opinions, to the effect that the 
veteran's cervical spine disease was not caused by the 
inservice helicopter accident, or caused or aggravated by the 
service-connected dorsal spine fracture.  These opinions were 
rendered by a physician who reviewed the entire claims file, 
the March 2002 Board Remand, and the veteran's entire medical 
history; currently examined the veteran and recorded clinical 
findings and diagnoses pertaining to the cervical spine; and 
reached his conclusions as to the etiology of the veteran's 
current cervical spine disorder based on consideration and 
specific discussion of all pertinent medical evidence and 
events reflected in the record, including original 1975 
chiropractic X-rays of the veteran's cervical spine which 
were reviewed by a radiologist.  Moreover, the VA physician 
addressed and convincingly disposed of Dr. Bash's and Mr. 
Cox's contrary opinions of record, as well as thoroughly 
addressed the matters referred to in the March 2002 Board 
remand.  Thus, the Board finds that the August 2002 VA 
examination report plays a decisive role in the disposition 
of the issue on appeal.  

For all the foregoing reasons, the claim for service 
connection for residuals of a cervical spine injury must be 
denied on a direct service incurrence and presumptive basis, 
as well as on a secondary basis (i.e., as secondary to the 
service-connected compression fracture of the dorsal spine, 
to include by way of aggravation as provided by Allen).  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the competent medical evidence neither supports, nor is in 
relative equipoise with respect to, the claim, that doctrine 
is not for application in this appeal.  See 38 U.S.C.A. 
§ 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).


ORDER

Service connection for residuals of a cervical spine injury 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

